Citation Nr: 0409481	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  98-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to asbestos, nicotine 
addiction, or tobacco use.  

2.  Entitlement to an effective date prior to March 26, 2002 
for the grant of service connection for cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active military service from 
January 1951 to November 1954.  He died in February 1991.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In May 2002, the Board granted service connection for the 
cause of the veteran's death due to exposure to ionizing 
radiation.  

In an April 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death as a 
result of exposure to asbestos, nicotine addiction, or 
tobacco use.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to Appellee's Motion for Remand, in an August 26, 
2003 order, the CAVC vacated the Board's decision and 
remanded it to the Board in accordance with the Federal 
Circuit's decision in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(Invalidating the regulation authorizing the Board to develop 
evidence or to cure a procedural defect).  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant of further 
action required on her part.


REMAND

As the Motion for Remand reflects, new evidence was received 
by the Board subsequent to RO adjudication.  The Board 
considered this new evidence in the first instance without 
obtaining a waiver of the appellant's right to initial RO 
consideration.  Since that time, the regulation authorizing 
the Board to develop evidence in that manner was invalidated.  
Id.  

In May 2002, the Board granted service connection for the 
cause of the veteran's death due to exposure to ionizing 
radiation.  In June 2002 the RO implemented the Board's 
decision and assigned an effective date of March 26,2002.  In 
June 2002 the appellant filed a notice of disagreement 
regarding the effective date.  Thus a statement of the case 
is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  Per the 
representative's April 2004 request, the 
RO should inform the appellant of the 
specific evidence not of record required 
to establish her claim.  She should also 
be informed to furnish all evidence in 
her possession to the VA that is 
pertinent to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2003).

2.  The RO should then review all 
additional evidence received since its 
prior supplemental statement of the case 
(SSOC) was issued and readjudicate the 
claim for entitlement to service 
connection for the cause of death of the 
veteran as a result of exposure to 
asbestos, nicotine addiction, or tobacco 
use.  If all the desired benefits are not 
granted, an appropriate SSOC should be 
furnished to the appellant and her 
representative.  They should be afforded 
an opportunity to respond to the SSOC 
before the claims folder is returned to 
the Board for further appellate 
consideration.  
  
3.  The RO should furnish the appellant 
and her representative a statement of the 
case regarding the issue of entitlement 
to an effective date prior to March 26, 
2002 for the grant of service connection 
for cause of the veteran's death.  She 
should be informed of the requirements 
necessary to perfect an appeal.  The RO 
is informed that this issue is not before 
the Board until the veteran perfects a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


